—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Friedman, J.), rendered January 15, 1997, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly sustained the prosecutor’s objections to those portions of defense counsel’s opening statement in which he attacked the reliability of the complainant’s identification of the defendant and suggested that the police planted evidence on the defendant to bolster a weak case. The remarks exceeded the bounds of an appropriate opening statement (see, People v Valentin, 211 AD2d 509; People v Glisson, 260 AD2d 245).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Santucci, J. P., S. Miller, Luciano and Feuerstein, JJ., concur.